Citation Nr: 1126630	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  10-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disability.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for allergic rhinitis and bronchitis.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

5.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION


The appellant served on active duty from May 2000 to May 2006.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2009 rating decision, by the Waco, Texas, Regional Office (RO).  

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right hand disability is not shown by the record. 

2.  A back disability is not shown by the record. 

3.  Allergic rhinitis and bronchitis is not shown by the record.  

4.  Depression is not shown by the record.  


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  A back disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  Allergic rhinitis and bronchitis were not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2010); 38 C.F.R. § 3.303 (2010).

4.  Depression was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letter dated in July 2008.  The letter informed the appellant of the evidence and information needed to substantiate his claims and of his and VA's respective duties in obtaining evidence.  It also provided the appellant with notice as to how VA assigns an effective date and a disability rating in the event that service connection is established.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, available service and private treatment records have been obtained.  

The Board acknowledges that the appellant has not been afforded a VA examination in relation to his claims for entitlement to service connection.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of a current disability for any of claimed conditions.  In reaching this conclusion, the appellant has not rendered any lay statements that establish a current disability much less a nexus between the claimed disabilities to service.  For these reasons, the evidence does not indicate an examination is required, even under the low threshold of McLendon.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims. 

LEGAL CRITERIA AND ANALYSIS

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2010).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  

The appellant has appealed the denial of service connection for a right hand disability, back disability, allergic rhinitis and bronchitis, and depression.   

Service treatment records reveal that at enlistment the appellant reported a history of nasal congestion.  He referred to one episode of sinusitis in 1995.  Upper respiratory symptoms of a two week duration were reported in January 2003.  Acute bronchitis was assessed in April 2002.  In March 2004, he had pressure in his sinuses and was positive for rhinitis.  Upper respiratory symptoms were reported in December 2004.  

In January 2005, the appellant complained of right hand pain due to injury three weeks ago.  Examination revealed negative hand.  There was no significant soft tissue, joint or osseous abnormality.  

The appellant was seen for low back pain following lifting boxes in July 2001.  It was noted that he had some pain in the past but that it went away.  Muscle strain was assessed.  He complained of low back pain in September 2001.  At that time, an assessment of back strain and spasm was given.  Later that month, he was seen for a follow up for his low back pain.  It was noted that he had no problems since his last visit.  Low back pain resolved was assessed.  In May 2005, back spasms were noted and thoracic strain was assessed.  

In June 2002, the appellant was seen for help with anger and symptoms of depression.  Marital problems were noted and a provisional diagnosis of major depressive disorder, moderate was given.  He presented with symptoms of depression and anxiety in July 2002.  Provisional diagnoses of depressive disorder, partner relational problem and rule out intermittent explosive disorder were given at that time.  It was shown in August 2002 that the appellant was on medication for depression.  Major depressive disorder was diagnosed in September 2002 and October 2002.  

After review of the record, the Board finds against the claims.  In this regard, the Board notes that for veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2010).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, the evidence is devoid of a showing that the appellant has a current right hand disability, back disability, allergic rhinitis and bronchitis, and/or depression.
We acknowledge the complaints and treatment for back pain, right hand injury, rhinitis and bronchitis, and depression during service.  However, the Board notes that the record is devoid of any post service treatment and/or diagnoses for the above conditions.  Furthermore, the appellant has not even reported any symptoms related to any of the above since service.  

As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of a current disability for any of the claimed conditions.   

Implicit in the claim is the appellant's belief that he has a right hand disability, back disability, allergic rhinitis and bronchitis and depression.  However, the record is devoid of any evidence showing a current disability and he has not provided any lay evidence that would suggest the existence of a disability.  

In sum, the preponderance of the evidence shows that the appellant does not have a right hand disability, back disability, allergic rhinitis and bronchitis, GERD and/or depression.  The preponderance of the evidence is against the claims for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for a right hand disability is denied.  

Service connection for a back disability is denied. 

Service connection for allergic rhinitis and bronchitis is denied. 

Service connection for depression is denied.


REMAND

The appellant has appealed the denial of service connection for GERD.  Service treatment records reveal an assessment of GERD in October 2002.  Treatment records in November 2002 reveal complaints of heartburn with an assessment of passive regurgitation.  At that time, it was suspected that the appellant had a large, probably fixed hiatus hernia with the need for surgical repair.  In January 2007, the appellant reported a history of having or that he now had gastrointestinal problems to include heartburn.

In light of the in service manifestations and the more recent history given that he had or now has gastrointestinal problems, we find that a VA examination is warranted before this claim can be decided.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  We find that a VA compensation and pension examination is needed for proper adjudication of this claim.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a VA examination to determine the nature and etiology of his GERD.  The claims file must be made available to the examiner for review.  If GERD is diagnosed, the examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disability is attributable to service to include any in-service manifestations.  The examiner must provide a rationale for all opinions rendered.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


